Citation Nr: 1526717	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-22 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for residuals, left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal prior to April 16, 2015, the evidence of record shows that the Veteran's residuals, left total knee replacement, were manifested by left knee pain, giving out/instability, clicking, swelling, stiffness, decreased speed of joint motion, and limitation of motion to, at worst, 80 degrees of flexion and 8 degrees of extension.  

2.  For the period on and after April 16, 2015, the Veteran experienced symptoms analogous to chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals, left total knee replacement, for the period on appeal prior to April 16, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

2.  The criteria for a separate 10 percent rating for left knee instability, for the period on appeal prior to April 16, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a 60 percent rating for residuals, left total knee replacement, for the period on and after April 16, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was provided with notification letters in January 2009 and March 2009.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  During an April 2015 hearing before the Board, the Veteran reported that he had been treated by a private physician for left knee symptoms.  However, the undersigned specifically asked the Veteran whether he wanted the Board to make an attempt to obtain these records, or instead accept the Veteran's descriptions of his pain as given on the record and rate the symptoms on that basis.  The Veteran chose the latter and, as such, the Board finds that any private medical records which do exist are duplicative of the evidence currently available as the Veteran indicated that all relevant information was conveyed during the hearing.

VA provided examinations to determine the severity of the Veteran's left knee disorder in September 2008 and, after reports of increased symptomatology, in January 2011.  Neither the Veteran nor his representative have challenged the adequacy of the January 2011 VA examination.  In addition, while the last VA examination was over four years ago, a new examination is not warranted as the evidence does not demonstrate that the Veteran's symptomatology has worsened since that time in a manner that requires re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Specifically, in the April 2015 hearing before the Board, the Veteran specifically stated that the January 2011 examination's findings with regard to joint stability and weakness were accurate.  The Veteran also reported that there had been no recent change in his range of motion.  To the extent that the Veteran has reported experiencing symptoms such as pain and incapacitating episodes which are more severe than documented in January 2011, as noted above the Board accepts the Veteran's descriptions of these symptoms and thus the evidence of record is adequate to evaluate them without an additional examination.

During the hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate that claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Scope of the Appeal

Prior to adjudication of the claim, for reasons that will be explained below, the Board finds it necessary to clarify the scope of the current appeal.

Service connection for severe osteoarthritis of the left knee was granted by a November 2004 rating decision, and a 30 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257, effective June 7, 2004.  Subsequently, a September 2005 rating decision granted a separate 10 percent rating for left knee osteoarthritis with limited motion and pain under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective June 7, 2004.  The same decision also recharacterized and continued the 30 percent rating as left knee medial/lateral laxity and complete tear of the anterior cruciate ligament and assigned it directly under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A June 2007 rating decision granted a temporary 100 percent rating for the Veteran's left knee, effective from April 9, 2007, to May 31, 2008.  While the rating sheet listed the entire 100 percent rating as being assigned under 38 C.F.R. § 4.30, the rating narrative stated that the 100 percent rating was only applied under 38 C.F.R. § 4.30 for one month, and the remainder of the period was applied under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The June 2007 rating decision also discontinued the separate 10 percent rating for left knee osteoarthritis with limited motion and pain.

In July 2008, the Veteran submitted a letter stating that he wanted to appeal the evaluation assigned for his left knee disability.  In an August 2008 letter, VA informed the Veteran that it had accepted the July 2008 letter as a notice of disagreement with the June 2007 rating decision.  Subsequently, VA determined that this action had been taken in error, as the July 2008 letter could not qualify as a notice of disagreement with the June 2007 rating decision, as it was not timely filed.  The Veteran was informed of this decision in a December 2008 letter.  The Veteran's July 2008 letter was subsequently accepted as a new claim for an increased rating.  As the Veteran did not file an appeal with the determination that the July 2008 letter was not a timely notice of disagreement, that decision is final.  Accordingly, the appeal currently before the Board originated from the July 2008 letter.

Subsequently, a January 2009 rating decision continued the 30 percent rating for the Veteran's left knee disability.  A January 2010 rating decision granted a separate 10 percent ratings for instability and painful scar, both as residuals of left total knee replacement and both effective June 1, 2008.  The former was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 while the latter was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804.  However, an April 2012 rating decision proposed, and an August 2012 rating decision effectuated, severance of service connection for the instability residuals, effective November 1, 2012, on the basis of clear and unmistakable error in the January 2010 rating decision.  The basis for the severance was that a separate rating for instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 could not be assigned along with a rating for a total knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055, as doing so constituted pyramiding under 38 C.F.R. § 4.14 (2014).

Two separate disability ratings are permitted under each Diagnostic Code when the symptomatology and manifestations compensated under each Diagnostic Code are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 262 (1994) (because none of the symptomatology for appellant's three conditions in question was overlapping or duplicative, the appellant was entitled to separate disability ratings for each condition).  The Board notes that the Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  As such, the April 2012 severance of service connection was itself erroneous.  However, the Veteran did not appeal this determination, and thus the Board does not have jurisdiction over the findings made by the April 2012 rating decision.

Fortunately, such jurisdiction is not necessary to vest the Board with jurisdiction over assignment of a separate evaluation for instability in this case.  As noted above, the claims on appeal arise from a July 2008 letter.  Accordingly, the period on appeal is determined by that letter, and includes all periods subsequent to the letter.  As entitlement to a separate rating for instability of the left knee is part and parcel of a claim of entitlement to an increased rating for a left knee disability, the Board is vested with jurisdiction over the instability aspect of the claim, including the period after the separate rating was severed.

However, the Board declines jurisdiction over any aspect of the grant of a separate 10 percent rating for residuals of left total knee replacement, painful scar.  The January 2010 rating decision which granted this benefit is final and the Veteran did not perfect an appeal as to either the rating or the effective date assigned.  In addition, the scar disability is not part and parcel of the left knee claim currently on appeal.  While the scar is a residual of the left knee disability, it is a skin disability and not a musculoskeletal disability, and thus not inextricably intertwined with the general evaluation assigned for the left knee disability.  In addition, neither the Veteran nor his representative have discussed any existing symptomatology of the scar since January 2010.  Accordingly, the Board will not address the symptomatology of, or rating assigned for, the Veteran's left knee scar.

As a final matter, the Board notes that the Veteran's 30 percent rating for residuals, left total knee replacement, has been repeatedly listed on the rating decision codesheets as being assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which contemplates recurrent subluxation and lateral instability.  However, multiple adjudications have implicitly or explicitly stated that this 30 percent rating was, and is, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  These adjudications include the June 2007 rating decision, January 2009 rating decision, May 2010 statement of the case (SOC), February 2012 Supplemental SOC, April 2012 Decision Review Officer decision, and August 2012 rating decision.  Accordingly, the evidence of record demonstrates that, since his April 2007 total knee replacement operation, the Veteran's 30 percent rating is, and always has been, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Factual Background

A January 2008 private medical report stated that, on physical examination, the Veteran had left knee range of motion from 138 degrees of flexion to 0 degrees of extension.  There was no effusion.  X-ray examination demonstrated a well-seated total knee replacement in neutral position on all views.

In a July 2008 statement, the Veteran reported that he was unable to do his daily chores without pain and had not played golf since his knee replacement surgery.  He reported that had difficulty with climbing, bending, and yard work.

A July 2008 private medical report stated that, on physical examination, the Veteran had left knee range of motion from 124 degrees of flexion to 0 degrees of extension.  There was no effusion.

In a September 2008 VA joints examination report, the Veteran reported experiencing daily, intermittent left knee pain at a level of 7 to 8 on a scale from 1 to 10.  He denied experiencing flare-ups, but reported a decreased range of motion, giving out, clicking, and swelling.  The Veteran reported that he used a cane and Aspirin daily   The examiner was unable to opine on the effects of the Veteran's knee disorder on his usual employment, as the Veteran was retired.  There was no impact on his daily activities except that he could not squat (and if he did squat he needed to pull up on a chair to rise), kneel, rake, clean the yard, vacuum, or carry groceries.  The Veteran also reported that he avoided walking more than 100 feet at a time.

On physical examination, the Veteran had left knee range of motion from 80 degrees of flexion, with pain at 80 degrees, to 0 degrees of extension.  There was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination following three repetitions.  There was instability in the medial, lateral, anterior, and posterior ligaments, all with slight laxity.  There was tenderness of the left knee in the anterior, posterior, lateral, and medial areas.  The Veteran did not have left knee weakness, but he did have swelling.  He had a limping gate.  The relevant diagnosis was left knee medial/lateral laxity and complete tear of the anterior cruciate ligament.

In an October 2008 private medical report, the Veteran stated that two to three months ago his knee gave out while walking resulting in subsequent discomfort.  He denied experiencing pain, swelling, redness, or warmth, but did report experiencing clicking that had increased since the giving out episode.  The Veteran reported difficulty getting up after sitting for a while, an inability to kneel, an inability to climb ladders, and not currently golfing.  On physical examination, there was no pain on palpation of the joint, and the Veteran had left knee range of motion from 130 degrees of flexion to 0 degrees of extension.  There was no "clicking or clunking" and the Veteran could do a straight leg raise.  On x-ray examination, there was a fully cemented total knee arthroplasty in good overall position and alignment with no signs of loosening or fractures.  The impression was status post left knee arthroplasty.  The examiner stated that the Veteran had some physical restrictions.

A November 2008 letter from a private physician stated that the Veteran continued to experience some mild ongoing discomfort in his left knee.  The letter stated that the total knee arthroplasty was successful in reducing pain around the articular surfaces, but that there was residual discomfort in the soft tissues, particular in the extensor apparatus over the medial later ligaments.  The examiner stated that this would continue to create some level of discomfort for the Veteran.

In a May 2010 hearing before the RO, the Veteran reported having significant limitations in his activities.  He specifically mentioned difficulties with kneeling and standing from kneeling.  The Veteran reported experiencing constant pain and clicking.  He stated that he walked a lot, sometimes with a cane and sometimes without a cane, depending on the weather.  The Veteran reported experiencing difficulty with flexion and extension, though more with flexion.  The Veteran's spouse reported that he did not play golf anymore.  The Veteran reported that he was not taking medication for the pain and experienced instability.

In a January 2011 VA joints examination report, the Veteran reported that he took nonsteroidal anti-inflammatory drugs twice a day which provided fair relief.  The Veteran denied experiencing left knee deformity, giving way, weakness, incoordination, dislocation, subluxation, locking, and effusion.  However, he reported experiencing instability, pain, stiffness, decreased speed of joint motion, and tenderness.  The Veteran reported that the symptoms impacted the motion of the joint, but he denied experiencing flare-ups.  There were no constitutional or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk 100 feet.  He used a cane at all times.

On physical examination, the Veteran had an antalgic gait without other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone, inflammatory arthritis, bumps consistent with Osgood-Schlatter's Disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  There was some laxity of the tendons or bursae.  The Veteran's joint prosthesis appeared to be stable as there was no local heat, erythema, or effusion.  There was mild tenderness to palpation of the lateral medial aspect with some joint laxity on manipulation.  There was no left knee weakness.  The Veteran had left knee range of motion from 80 degrees of flexion to 8 degrees of extension.  There was objective evidence of pain, but no additional limitations after three repetitions.  The Veteran did not have joint ankylosis, but there was some laxity and tenderness of the left knee in the anterior, posterior, and lateral aspects.  The diagnosis was status post left knee replacement with decreased range of motion.  The disability impacted occupational activities due to decreased mobility, lack of stamina, weakness or fatigue, decreased strength, pain, limited daily activity, and issues with standing, bending, and walking.  There were no effects on feeding, bathing, dressing, toileting, and grooming; moderate effects on driving; severe effects on chores, shopping, recreation, and traveling; and the Veteran was prevented from exercising or playing sports.

In an April 2015 hearing before the Board, the Veteran reported that he had three injections in his left knee in the year or two following his surgery.  The Veteran denied experiencing crepitation, mass behind the knee, grinding, clicking, and stiffness, but reported constant pain.  The Veteran also agreed that his knee was stable but weak.  He reported that he used a cane sometimes, but not always.  The Veteran denied experiencing any recent changes in his range of motion and stated that his knee felt fairly stable at the present time.  He reported sometimes wearing a knee brace.  The Veteran's spouse stated that he could not get off his knees and stand up and could not do any activity that required bending down.  The Veteran reported that, if he was down, it was pretty difficult to get back up again without help.  He stated that he was able to do some work around the house, but reported experiencing pain at a level of 10 on a scale from 1 to 10.  The Veteran reported that the pain was debilitating and resulted in an incapacitating episode once every two to three weeks, with each episode lasting three to five days.  He reported that during an episode he was experiencing swelling.  The Veteran was not presently taking any prescription medication for his left knee symptoms, but he did report experiencing instability.  The Veteran stated that some days his symptoms were so bad he did not even want to get out of bed, while on other days he felt normal.

Rating On and After April 16, 2015

Under Diagnostic Code 5055, knee replacements warrant a 100 percent rating for 1 year following implantation of the prosthesis and a 60 percent rating with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The evidence of record shows that the Veteran is already in receipt for a 100 percent rating for the one year period following implantation of his knee prosthesis.  Accordingly, a 100 percent rating is not warranted under Diagnostic Code 5055 at any point during the period on appeal.

However, the Board finds that a 60 percent rating is warranted under Diagnostic Code 5055 from April 16, 2015 onwards.  Specifically, during the hearing before the Board, the Veteran testified that he experienced significant pain, at a level of 10 on a scale from 1 to 10, that was debilitating and resulted in incapacitating episodes lasting three to five days every two to three weeks.  The Veteran is competent to report such symptoms, and the Board finds his testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds these reports of pain, and their impact on the Veteran's life, to be analogous to chronic residuals consisting of severe painful motion or weakness.  Accordingly, a 60 percent rating is warranted from April 16, 2015, the date of the hearing before the Board where the Veteran provided evidence of this symptomatology.

The Board has considered both schedular and extraschedular ratings in excess of 60 percent on and after April 16, 2015.  However, under the amputation rule, the total combined rating for any extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2014).  Amputation of the leg at the knee warrants, at most, a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, and 5164 (2014).  Therefore, under the amputation rule, a 60 percent rating is the highest rating that may be awarded for the Veteran's service-connected left knee disability.

Rating Prior to April 16, 2015

Initially, the Board finds that the Veteran's left knee symptoms prior to April 16, 2015, were not analogous to chronic residuals consisting of severe painful motion or weakness.  While the Veteran consistently reported experiencing pain prior to that date, those reports were of a much lesser degree of severity than as stated during the April 2015 hearing before the Board.  For example, in September 2008, the Veteran reported experiencing pain to a level of 7 to 8, while in April 2015 he reported experiencing pain to a level of 10.  Similarly, the November 2008 letter from a private physician and the January 2011 VA joints examination both described the Veteran's pain as "mild."  Furthermore, in both the September 2008 and January 2011 VA joints examination reports, the Veteran denied experiencing flare-ups.  This is in significant contrast to the April 2015 reports of incapacitating episodes lasting three to five days every two to three weeks.  In addition, while weakness was noted by the January 2011 VA joints examination report, it was not found in September 2008.  In addition, the Veteran actively denied experiencing weakness in January 2011.  Accordingly, the preponderance of the evidence demonstrates that any weakness that the Veteran did experience prior to April 16, 2015, was not constant in nature.  In total, the evidence of record prior to April 16, 2015, shows that the Veteran experienced constant pain, but not to a level which is best characterized as being severe in nature, and weakness which was intermittent.  Accordingly, a 60 percent rating is not warranted under Diagnostic Code 5055, for the period on appeal prior to April 16, 2015.  38 C.F.R. § 4.71a, Diagnostic Codes 5055.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For the period on appeal prior to April 16, 2015, the evidence of record shows that the Veteran's residuals, left total knee replacement, were manifested by left knee pain, giving out/instability, clicking, swelling, stiffness, decreased speed of joint motion, and limitation of motion to, at worst, 80 degrees of flexion and 8 degrees of extension.  Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's left knee under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Veteran has reported left knee pain on use, a contention which is substantiated by the medical evidence of record.  However, September 2008 VA joints examination reports specifically measured the Veteran's painless range of motion, while the January 2011 VA joints examination specifically stated that there were no additional limitations after repetitive motion.  There is no evidence of record which indicates that, for the period on appeal prior to April 16, 2015, the Veteran's left knee pain limited his range of motion to 45 degrees of flexion or 10 degrees of extension.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the preponderance of the evidence of record does not demonstrate that, for the period on appeal prior to April 16, 2015, the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a compensable rating under either Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's left knee has not been ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).  While the Veteran has undergone a total left knee replacement, there is no evidence of record that states that the Veteran has malunion or nonunion of the left tibia and fibula.  In addition, the Veteran's left knee prosthesis was characterized as "well-seated" in January 2008, "fully cemented . . . in good overall position and alignment with no signs of loosening or fractures" in October 2008, and "stable" in January 2011.  The Board finds that such a disability picture is not analogous to malunion or nonunion of the tibia and fibula.  Accordingly, a compensable rating is also not warranted under Diagnostic Code 5262.

Furthermore, while a total knee replacement includes removal of the semilunar cartilage, there is no evidence of record that the removal of such cartilage is productive of any of the symptoms that the Veteran currently experiences.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  In addition, to the extent that the Veteran does experience symptoms that might be related to removal of semilunar cartilage, all of the Veteran's symptoms are being compensated by the ratings currently assigned, or being assigned herein.  As such, there is no prejudice to the Veteran by not assigning a separate compensable rating under Diagnostic Code 5259.

Finally, a separate rating for instability is warranted for the Veteran's left knee throughout the entire period on appeal prior to April 16, 2015.  The September 2008 VA joints examination report stated that the Veteran had instability in multiple areas, all described as slight.  Similarly, the January 2011 VA joints examination report stated that there was "some laxity."  The Veteran has also consistently reported experiencing giving way.  The Board finds that this is analogous to slight recurrent subluxation or lateral instability under Diagnostic Code 5257 and, as such, a separate 10 percent rating is warranted throughout the entire period on appeal prior to April 16, 2015.  A separate rating in excess of 10 percent is not warranted, however, as the evidence of record does not show that the symptoms were analogous to moderate severity.  Specifically, the symptoms were described as "slight" and "some" in both VA joints examinations; descriptions which are not consistent with moderate impairment.

As noted above, the Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5055, which does not contemplate instability.  Accordingly, providing a separate 10 percent rating under Diagnostic Code 5257 does not constitute pyramiding.  38 C.F.R. § 4.14.

The Board also finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his left knee disorder inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's left knee disorder was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5257, the criteria of which are found by the Board to specifically contemplate the majority of the Veteran's symptomatology.  The medical evidence of record shows that the Veteran's left knee disorder is manifested by pain, giving out/instability, clicking, swelling, stiffness, decreased speed of joint motion, and limitation of motion to, at worst, 80 degrees of flexion and 8 degrees of extension.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that pain, giving out/instability, and limitation of motion are adequately contemplated by the disability ratings currently assigned for his right and left knee disorders.  Ratings in excess of the currently assigned rating are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  While the rating schedule does not contemplate separate ratings for clicking, swelling, stiffness, or decreased speed of joint motion, there is no evidence of record that these symptoms cause frequent hospitalization or marked interference with employment.  The Veteran has not required frequent hospitalization for his knee disability, and he is retired.  Accordingly, the evidence shows that the Veteran's left knee disability does not impact his earning capacity beyond the average impairment already contemplated by the currently assigned ratings.  VAOGCPREC 06-96 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257.

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As noted above, the Veteran is also service connected for a left knee scar, for which he receives a 10 percent rating.  There is no evidence of record that the Veteran experiences any symptoms from a service-connected disability which are not being adequately compensated the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 30 percent for residuals, left total knee replacement, is denied for the period on appeal prior to April 16, 2015.

A separate 10 percent rating for left knee instability is granted, for the period on appeal prior to April 16, 2015, subject to the laws and regulations governing the payment of VA compensation.

A 60 percent rating for residuals, left total knee replacement, is granted, for the period on and after April 16, 2015, subject to the laws and regulations governing the payment of VA compensation.



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


